Third District Court of Appeal
                               State of Florida

                           Opinion filed April 10, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1949
                          Lower Tribunal No. 13-4135
                             ________________


                               Norman Lainez,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Spencer J. Multack, Judge.

      Norman Lainez, in proper person.

     Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant Attorney
General, for appellee.


Before FERNANDEZ, SCALES, and LINDSEY, JJ.

      PER CURIAM.
      We affirm and write only to commend the trial judge on his thorough and

detailed order denying defendant’s motion for post-conviction relief entered below.

      Affirmed.




                                        2